UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6298



WILLIAM GREEN,

                                                Plaintiff - Appellant,

          versus


MALCOLM A. BOOKER, JR.,        Clerk,   Buckingham
Correctional Center,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-04-723-7)


Submitted:   August 25, 2005               Decided:   September 1, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


William Green, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          William Green appeals from the district court’s order

dismissing without prejudice his 42 U.S.C. § 1983 (2000) complaint.

The district court’s dismissal without prejudice is not appealable.

See Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d

1064, 1066-67 (4th Cir. 1993).    A dismissal without prejudice is a

final order only if “‘no amendment [in the complaint] could cure

the defects in the plaintiff’s case.’”        Id. at 1067 (quoting

Coniston Corp. v. Vill. of Hoffman Estates, 844 F.2d 461, 463 (7th

Cir. 1988)). In ascertaining whether a dismissal without prejudice

is reviewable in this court, the court must determine “whether the

plaintiff could save his action by merely amending his complaint.”

Domino Sugar, 10 F.3d at 1066-67.    In this case, Green may move in

the district court to reopen his case and to file an amended

complaint specifically alleging facts sufficient to state a claim

under § 1983.   Therefore, the dismissal order is not appealable.

Accordingly, we dismiss the appeal for lack of jurisdiction.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          DISMISSED




                                 - 2 -